DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1 recites the limitation “optionally, generating a filtered profile by applying a filter to the combined profile, wherein the filter is a low-pass filter that operates on distributions of values as a function of positions in the field of view; and wherein, for at least one first plurality of mutually adjacent positions in the field of view, the calibration curve is equal to a chosen profile that is selected between the combined profile and the filtered profile.”  The limitation requires optionally generating the filtered profile. However, the chosen profile requires selecting between the combined profile and the filtered profile, which would seem to suggest that generating a filtered profile is not optional. The examiner suggests deleting the word “optionally” from the claims in order to properly clarify the claims. For the purpose of proper examination of the claim, the examiner is taking the position that since generating a filtered profile is optional, the chosen profile is the combined profile because there is no other profile if the filtered profile is optionally not generated. Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood et al US 20190385746 (hereinafter Wood).
Regarding claim 1, Wood discloses a method (see fig. 2) of estimating a radar cross section of a target (104, see fig. 1) in an environment using a detection device (100, see fig. 1), wherein the detection device is configured to transmit transmission signals into a field of view and to receive reception signals (see fig. 1), the method comprising:
generating a calibration curve that provides signal amplitude values as a function of positions in the field of view (calibrated curve, see fig. 3, [0037], [0044]); 
detecting a reception signal, obtaining a corresponding detection profile, and analyzing the detection profile to identify the target, having a target signal amplitude and a target position corresponding thereto (generating a model curve based on the received sequence of samples, see figs. 2 and 3, [0037], [0042], [0044]); 
estimating the radar cross section of the target by comparing the target signal amplitude with a signal amplitude base value, provided by the calibration curve at the target position (act 208, see figs. 2 and 3, [0037], [0043], [0045], [0047]);
wherein the generating of the calibration curve comprises: 
positioning and moving a calibration target from a point of origin along a predetermined path in the environment toward or away from the detection device (calibrated curve is based on the range of previous runs by a target, see [0008], [0044]);  
acquiring a succession of reception signals during the positioning and moving of the calibration target (calibrated curve is based on the range of previous runs, see [0008], [0043]-[0044]); 
processing and combining together the reception signals of the succession of reception signals to generate a combined profile as a function of position (calibrated curve 302, see fig. 3, [0008], [0043]-[0045]); and 
optionally, generating a filtered profile by applying a filter to the combined profile, wherein the filter is a low-pass filter that operates on distributions of values as a function of positions in the field of view (optional step, see claim objection above); and 
wherein, for at least one first plurality of mutually adjacent positions in the field of view, the calibration curve is equal to a chosen profile that is selected between the combined profile and the filtered profile (calibrated curve 302, see fig. 3, [0008], [0043]-[0045]).
	Regarding claim 2 as applied to claim 1, Wood further discloses wherein the generating of the combined profile comprises obtaining, for each position of the predetermined path, an amplitude value derived from a corresponding reception signal of the succession of reception signals, for which the target is detected to be at the position (see [0041]-[0042]).
	Regarding claim 3 as applied to claim 1, Wood further discloses wherein the low-pass filter is configured to damp position dependent variations of the combined profile (optional step, see claim objection).
	Regarding claim 4 as applied to claim 1, Wood further discloses wherein the calibration curve is defined for a set of positions in the field of view, which is composed 
first positions, including the at least one first plurality of mutually adjacent positions, and second positions, wherein for each first position, the calibration curve is equal to the chosen profile (see fig. 3, points at the bottom where both curves merge), and wherein for each second position, the calibration curve is greater than the chosen profile (see fig. 3, [0045]-[0046]).
	Regarding claim 14 as applied to claim 1, Wood further discloses wherein the at least one first plurality of mutually adjacent positions completely covers at least a continuous length of the predetermined path (calibrated curve is based on the range of previous runs by a target, see [0008], [0044]).
Regarding claim 20, Wood discloses a method of estimating a radar cross section of a target (104, see fig. 1) in an environment using a detection device (100, see fig. 1), wherein the detection device is configured to transmit transmission signals into a field of view and to receive reception signals (see fig. 1), the method comprising:
generating a calibration curve that provides signal amplitude values as a function of positions in the field of view (calibrated curve, see fig. 3, [0037], [0044]);
detecting a reception signal, obtaining a corresponding detection profile, and analyzing the detection profile to identify the target, having a target signal amplitude and a target position corresponding thereto (generating a model curve based on the received sequence of samples, see figs. 2 and 3, [0037], [0042], [0044]);
estimating the radar cross section of the target by comparing the target signal amplitude with a signal amplitude base value, provided by the calibration curve at the target position (act 208, see figs. 2 and 3, [0037], [0043], [0045], [0047]);
wherein the generating of the calibration curve comprises:
positioning and moving a calibration target from a point of origin along a predetermined path in the environment toward or away from the detection device (calibrated curve is based on the range of previous runs, see [0008], [0044]); 
acquiring a succession of reception signals during the positioning and moving of the calibration target (calibrated curve is based on the range of previous runs, see [0008], [0043]-[0044]); 
processing and combining together the reception signals of the succession of reception signals to generate a combined profile as a function of position (calibrated curve 302, see fig. 3, [0008], [0043]-[0045]). 
Allowable Subject Matter
Claims 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 15, Wood et al US 20190385746 discloses a method of estimating a radar cross section of a target in an environment using a detection device, wherein the detection device is configured to transmit transmission signals into a field of view and to receive reception signals, the method comprising:
generating a calibration curve that provides signal amplitude values as a function of positions in the field of view;
detecting a reception signal, obtaining a corresponding detection profile, and analyzing the detection profile to identify the target, having a target signal amplitude and a target position corresponding thereto;
estimating the radar cross section of the target by comparing the target signal amplitude with a signal amplitude base value, provided by the calibration curve at the target position;
wherein the generating of the calibration curve comprises:
positioning and moving a calibration target from a point of origin along a predetermined path in the environment toward or away from the detection device; acquiring a succession of reception signals during the positioning and moving of the calibration target; processing and combining together the reception signals of the succession of reception signals to generate a combined profile as a function of position; 
The instant invention discloses generating a filtered profile by applying a filter to the combined profile, wherein the filter is a low-pass filter that operates on distributions of values as a function of positions in the field of view; and 
wherein, for at least one first plurality of mutually adjacent positions in the field of view; and

wherein, for at least one first plurality of mutually adjacent positions in the field of view, the calibration curve is equal to a chosen profile that is selected between the combined profile and the filtered profile. The above novel features, in combination with the other recited limitations of the claim, are not taught, suggested, or made obvious by Wood et al or any other prior art of record, alone, or in combination.
Claims 16-19 are allowed by virtue of being dependent on claim 15.
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, Wood discloses all the claimed limitations as applied to claims 1 and 4 except the generating of the calibration curve further comprises: providing a curve for eliminating minimum values; and comparing the curve for eliminating the minimum values with the chosen profile, wherein the positions where the chosen profile is greater than the curve for eliminating the minimum values are taken as the first positions, and the positions where the chosen profile is less than the curve for eliminating the minimum values are taken as the second positions. The above novel features, in combination with the other recited limitations of claims 1 and 4, are not taught, suggested, or made obvious by Wood et al or any other prior art of record, alone, or in combination. Claims 6-11 are objected to by virtue of being dependent on claim 5.
	Regarding claim 12, Wood et al discloses the claimed limitation as applied to claim 1 except wherein the comparing of the target signal amplitude with the signal amplitude base value comprises calculating at least one comparison value selected from a difference value, obtained by subtracting the signal amplitude base value from the target signal amplitude, and a ratio value, obtained by dividing the target signal amplitude by the signal amplitude base value. The above novel features, in combination with the other recited limitations of claims 1, are not taught, suggested, or made obvious by Wood et al or any other prior art of record, alone, or in combination. Claim 13 is objected to by virtue of being dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peczalski et al US 20090195365 discloses a method for ranging of a wireless transceiver with a switching antenna.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648